NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5049-16T1

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

M.R.W.,

     Defendant-Appellant.
________________________________

              Submitted May 29, 2018 – Decided June 6, 2018

              Before Judges Hoffman and Gilson.

              On appeal from Superior Court of New Jersey,
              Law Division, Mercer County, Indictment No.
              15-11-1243.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Tamer Lerer, Assistant Deputy
              Public Defender, of counsel and on the brief).

              Angelo J. Onofri, Mercer County prosecutor,
              attorney  for   respondent  (Laura  Sunyak,
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM

        Defendant appeals from the October 24, 2016 Law Division

order     denying     her   appeal     of   the   denial    of    her   pre-trial
intervention (PTI) program application.        See N.J.S.A. 2C:43-12 and

R. 3:28.   We affirm.

                                        I

     In July 2015, defendant, then age nineteen, admitted to police

that she violently killed the family dog.         The night before, she

"went to bed with an 'impulse' to kill the [dog]."         The following

morning, she gave the dog oxycodone, which made him lethargic but

did not kill him.   Several hours later, she bludgeoned the dog's

head with a shovel, and, when that proved unsuccessful, she

repeatedly struck his head with a hammer until he died.                  She

initially hid the dog in a refrigerator, but buried him a day

later with assistance from a friend.

     Defendant   told   police   that   she    "had   impulses   . . .    to

hurt/kill someone" but probably would not act on them because she

felt guilty about killing the dog.          She added that "part of the

thrill" of the crime was "being able to perform the act, clean the

crime scene, and get away with it" before her father returned home

from work.   She stated that "she wanted to be famous and listed

names of serial killers she wished to be like."        After her arrest,

she was involuntarily committed after a crisis team determined

that she was a threat to herself and others.

     Defendant was indicted on charges of third-degree animal

cruelty, third- and fourth-degree weapons possession, and fourth-

                                   2                               A-5049-16T1
degree evidence tampering.          Thereafter, she sought admission into

the PTI program.

       During her interview, she told probation that she killed the

dog during a "psychotic episode" when she "was mentally ill and

using    drugs    instead     of    her   prescribed       medications."           Her

psychiatric history before the offense included multiple inpatient

hospitalizations and two suicide attempts.             After the offense, she

was diagnosed with borderline personality disorder and gender

identity disorder and hospitalized at Trenton Psychiatric Hospital

for two months.        Upon discharge to the county jail, she was placed

in    solitary   confinement       because    she   reportedly    "fear[ed]      she

w[ould] kill other inmates in her sleep."

       The program director recommended enrollment into PTI, noting

that    the    crime    was   defendant's      first   offense,     and     that    a

"combination of her mental health problems, drug use, and hormone

treatments may have contributed to the behavior."                In August 2016,

the     prosecutor     rejected     defendant's      PTI     application.        The

prosecutor's statement of reasons reflects consideration of her

individual circumstances, including her age, education, employment

history,      substance   abuse    and    mental    health    history,    physical

health, and the "heinous" nature of her first offense.                           The

prosecutor emphasized that defendant "suffers from a variety of

physical and mental health ailments that require intensive levels

                                          3                                 A-5049-16T1
of management and treatment" and has substance abuse issues "that

would likely also require intensive levels of treatment to cure."

     Defendant appealed, contending "[t]he apparent heinousness

of the crime has clouded the State's objective analysis of the

case," and the prosecutor "failed to consider all of the relevant

factors" and "considered irrelevant or inappropriate factors,"

which "amounted to a clear error in judgment."             She stressed

difficult life circumstances culminating in "a temporary psychotic

break" during which she committed the crime.       She highlighted her

compliance with mental health treatment and stability since the

incident, along with her "genuine remorse."

     On October 24, 2016, the court denied defendant's appeal.          It

found that "the State thoroughly considered the relevant factors"

and was "not required to interpret the relevant factors in the

same manner the defendant would as long as it does not clearly err

in judgment."   It held that defendant failed to demonstrate that

the State patently and grossly abused its discretion in any way.

     Subsequently, defendant pled guilty to one amended count of

fourth-degree   animal   cruelty   and   the   remaining   charges   were

dismissed.   The court sentenced her to probation for two years.

This appeal followed.




                                   4                             A-5049-16T1
                                            II

     Defendant contends, as she did in the Law Division, that the

denial of her PTI application constituted a patent and gross abuse

of discretion because the State:                  (1) failed to consider all

relevant factors; (2) "considered her mental health issues in an

inappropriate     manner";     and   (3)     committed     "a   clear     error    in

judgment" by denying PTI "given that [defendant] was in the throes

of a mental health crisis when she committed th[e] offense."

     Initially, a reviewing court "must presume that all relevant

factors were considered and weighed prior to a prosecutorial veto"

until a defendant proves otherwise.               State v. Bender, 80 N.J. 84,

94 (1979).      That said, "the statement of reasons must demonstrate

that the prosecutor has carefully considered the facts in light

of the relevant law."      State v. Wallace, 146 N.J. 576, 584 (1996).

Contrary   to    defendant's    contention,         the   required    presumption

coupled with the statement of reasons in this case supports the

trial   court's    conclusion    that       the    prosecutor   considered        all

relevant factors and made a proper individualized assessment of

defendant's circumstances.           She simply disagrees with the end

result, and that alone is insufficient to warrant reversal.

     Defendant     also   contends    that        the   prosecutor   should     have

weighed    her    significant    mental       health      history    as   favoring

admission into PTI instead of rejection.                  However, as the trial

                                        5                                   A-5049-16T1
court correctly concluded, the law does not require the prosecutor

to consider a statutory factor in the manner that defendant would

prefer it to be considered.       Indeed, it requires only that the

prosecutor give due consideration to each statutory factor, and

that was done here.   See id. at 585-86 ("Notably, nowhere does the

statute attempt to instruct the prosecutor on the relative weight

to be assigned these several criteria. . . . [I]t clearly intended

to leave the weighing process to the prosecutor . . . .").          Again,

defendant's contention is unavailing, as her disagreement with the

prosecutor's decision fails to establish that a patent and gross

abuse of discretion occurred.      Because defendant failed to meet

the heavy burden required to prove any of her contentions under

Bender, 80 N.J. at 93, we are constrained to affirm. Any arguments

not   specifically   addressed   lack    sufficient   merit   to   warrant

discussion in a written opinion.        R. 2:11-3(e)(2).

      Affirmed.




                                   6                               A-5049-16T1